

COHERENT, INC.


2011 EQUITY INCENTIVE PLAN


GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
 
1.Grant. The Company hereby grants to the Employee named in the Notice of Grant
of Award and Award Agreement (the “Notice of Grant”) an award of Restricted
Stock Units (“PRSUs”), as set forth in the Notice of Grant, subject to the terms
and conditions in this agreement, including any country-specific terms and
conditions for the Employee’s country contained in the appendix attached hereto
(the “Appendix” and, together with the Global Performance Restricted Stock Unit
Agreement, the “Agreement”) and in the Company’s 2011 Equity Incentive Plan (the
“Plan”). Capitalized terms used and not defined in this Agreement shall have the
meaning set forth in the Plan.


2.Company’s Obligation. Each PRSU granted represents the right to receive one
Share on the vesting date. Unless and until the PRSUs vest, the Employee will
have no right to receive Shares under such PRSUs. Prior to actual distribution
of Shares pursuant to any vested PRSUs, such PRSUs will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.


3.Vesting Schedule; Assumption or Substitution Calculation. The PRSUs shall vest
as follows:


Up to the Maximum Amount will vest and be settled, based upon the extent, if
any, to which the performance metric has been achieved. The performance metric
is the relative performance of Company stock against the Russell 2000 (^RUT)
Index (the “Russell 2000 Index”) over a three-year period, with the target
Company stock performance equivalent to the performance of the Russell 2000
Index over such period. To determine relative performance, the baseline metrics
are the 90 trading day average closing price of the Company and the Russell 2000
Index, as reported in The Wall Street Journal, or such other reliable source as
is determined by the Administrator, in its sole discretion, with the last of the
90 trading days falling on November 15, 2016. This 90 day average establishes
both the Company baseline stock price (the “Company Baseline Stock Price”) and
the Russell 2000 Index baseline (the “Russell 2000 Baseline”) against which
future Company stock and Russell 2000 Index performance will be compared.


Next, the Company will measure the 90 trading day average closing price of the
Company and the Russell 2000 Index, as reported in The Wall Street Journal, or
such other reliable source as is determined by the Administrator, in its sole
discretion, with the last trading day of such 90-trading day period ending on
November 15, 2019 (establishing both the “Company Closing Price” and the
“Russell 2000 Index Closing Price”).


The Company will then measure Company performance by dividing the Company
Closing Price by the Company Baseline Stock Price, with the quotient expressed
as a percentage of the Company Baseline Stock Price (the “Company Percentage
Performance”). The Company will then measure Russell 2000 Index Performance over
the same period by dividing the Russell 2000 Index Closing Price by the Russell
2000 Index Baseline with the quotient expressed as a percentage of the Russell
2000 Index Baseline (the “Russell 2000 Index Percentage Performance”).


The Company will then subtract the Russell 2000 Index Percentage Performance
from the Company Percentage Performance, then add 100 to the result, with the
final result constituting the relative Company performance as a percentage (the
“Relative Performance Percentage”).




1



--------------------------------------------------------------------------------




Relative Performance Percentage
Vesting
150% or greater
Maximum Amount (200% Target Amount)
Between 100% - 150%
100% Target Amount + 2% Target Amount for Every 1% Relative Performance
Percentage above 100%
100%
Target Amount
Between 75% - 100%
Target Amount – 4% Target Amount for Every 1% Relative Performance Percentage
below 100%
75%
0% Target Amount

    
For example, if the Relative Performance Percentage is 75% or less, no PRSUs
shall vest. If the Relative Performance Percentage equals 76%, then 4% of the
Target Amount shall vest. If the Relative Performance Percentage equals 85%,
then 40% of the Target Amount shall vest. If the Relative Performance Percentage
equals 100%, then the Target Amount shall vest. If the Relative Performance
Percentage equals 150% or more, then 200% of the Target Amount shall vest (i.e.,
the Maximum Amount shall vest). Relative Performance Percentages shall result in
incremental vesting on a straight-line basis within tiers based on full
percentage Relative Performance Percentages as set forth below:


General Rules


The Company Closing Price shall be automatically adjusted to account for any
Company stock split or similar change in capitalization effected without receipt
of consideration by the Company set forth in Plan Section 19(a) in the same
manner as set forth in Plan Section 19(a). In making determinations of the
number of Shares that vest hereunder, all Relative Performance Percentage
fractional percentages and Share numbers below .5 shall be rounded down to the
nearest whole percentage or Share number, respectively and all Relative
Performance Percentage fractional percentages and Share numbers of .5 or greater
shall be rounded up to the nearest whole percentage or Share number,
respectively. All vesting and delivery of Shares hereunder, except pursuant to
assumed or substituted awards in a change of control as specified in the
following paragraph, shall be subject to the prior written or electronic
certification of the Compensation Committee of the Board as to the extent to
which the applicable performance milestones have been achieved.


Change of Control


In the event the Company is acquired in a merger or asset sale pursuant to which
this PRSU is assumed or substituted pursuant to Plan Section 19(c) (a “Change of
Control”), then if the performance period has not been completed as of the date
of the Change of Control, the Company Closing Price shall be deemed to be the
price per share received by the Company’s stockholders in the Change of Control.
Relative performance for such uncompleted performance period shall then be
measured against the Russell 2000 Index performance from the Russell 2000 Index
Baseline through the 90 trading day average closing price of the Russell 2000
Index in the period ending on the date of the Change of Control. The Company’s
stock performance relative to the Russell 2000 Index shall then be determined
consistently with the methodology specified herein for completed performance
period. The number of Shares subject to this PRSU so determined shall then
continue to vest based upon Employee’s continuing as a Service Provider to the
Company, the acquirer, or their Parents or Subsidiaries through November 15,
2019, subject to accelerated vesting as set forth in the Company’s Change of
Control Severance Plan (but only for participants in such plan), as amended from
time to time.


EXAMPLE 1:


Company Baseline Stock Price = $100
 
Russell 2000 Index Baseline = 1000
 
Company Closing Price = $120
 


2



--------------------------------------------------------------------------------




Russell 2000 Index Closing Price = 1100
 
Company Percentage Performance = 120%


Russell 2000 Index Percentage = 110%
 
Relative Performance Percentage = 120-110 = 10% plus 100 = 110%
 
Vesting = 120% of the Target Amount
 
EXAMPLE 2:
 
Company Baseline Stock Price = $100
 
Russell 2000 Index Baseline = 1000
 
Change of Control Date = June 30, 2018
 
Change of Control Consideration received by Company stockholders = $125 per
share
 
Russell 2000 Index 90-day Trailing June 30, 2018 Price = 900
 
Deemed Company Percentage Performance = 125%
 
Russell 2000 Index Percentage through Change of Control = 90%
 
Relative Performance Percentage = 125-90 = 35% plus 100 = 135%


Vesting = 170% of the Target Amount vesting, subject to Employee’s continuing as
a Service Provider through November 15, 2019 and further subject to accelerated
vesting as set forth in the Company’s Change of Control Severance Plan (but only
for participants in such plan), as amended from time to time.


4.Forfeiture upon Termination as a Service Provider. Notwithstanding any
contrary provision of this Agreement or the Notice of Grant, if the Employee
terminates service as a Service Provider for any or no reason prior to vesting,
the unvested PRSUs awarded by this Agreement will thereupon be forfeited at no
cost to the Company, subject to accelerated vesting as set forth in the
Company’s Change of Control Severance Plan (but only for participants in such
plan), as amended from time to time. For purposes of the PRSUs, the Service
Provider's service will be considered terminated as of the date that the Service
Provider is no longer providing services to the Company or one of its
Subsidiaries (regardless of the reason for such termination and whether or not
later to be found invalid or in breach of employment laws in the jurisdiction
where the Employee is employed), and unless otherwise expressly provided in this
Agreement, the Employee's employment agreement or the Company's Change of
Control Severance Plan (but only for participants in such plan), the Service
Provider’s right to vest in the PRSUs under the Plan, if any, will terminate as
of such date and will not be extended by any notice period (e.g., the Employee’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Employee is employed); the Company shall have the
exclusive discretion to determine when the Service Provider is no longer
providing services for purposes of the PRSUs (including whether the Service
Provider may still be considered to be providing services while on a leave of
absence).


5.Settlement upon Vesting. Any PRSUs that vest in accordance with paragraph 3
will be distributed to the Employee (or in the event of the Employee’s death, to
his or her estate) in Shares.




3



--------------------------------------------------------------------------------




6.Responsibility for Taxes. The Employee acknowledges that, regardless of any
action taken by the Company or, if different, the Employee’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Employee’s participation in the Plan and legally applicable to
the Employee (“Tax-Related Items”) is and remains the Employee’s responsibility
and may exceed the amount (if any) withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PRSUs, including, but not limited to, the
grant, vesting or settlement of the PRSUs, the issuance of Shares upon
settlement of the PRSU, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or Dividend Equivalents; and
(ii) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the PRSUs to reduce or eliminate the Employee’s liability
for Tax-Related Items or achieve any particular tax result.  Further, if the
Employee has become subject to tax in more than one jurisdiction, the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Notwithstanding paragraph 5, prior to any relevant taxable or tax withholding
event, as applicable, the Employee will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Company shall withhold in Shares otherwise
deliverable to the Employee having a Fair Market Value equal to the minimum
statutory amount required to be withheld. In the event that such withholding in
Shares is problematic under applicable tax or securities law or has materially
adverse accounting consequences, the Employee authorizes the Company and/or the
Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
a.    withholding from the Employee’s wages or cash compensation paid to the
Employee by the Company and/or the Employer; or
b.    withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the PRSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Employee’s behalf pursuant to
this authorization).
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
for withholding in Shares or, in connection with the sale of Shares, other
applicable withholding rates, including maximum applicable rates, in which case
the Employee will receive a refund of any over-withheld cash proceeds and will
have no entitlement to the equivalent amount in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Employee is deemed to have been issued the full number of Shares subject to the
vested PRSUs, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items .
Finally, the Employee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares if the
Employee fails to comply with the Employee’s obligations in connection with the
Tax-Related Items.


7.Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Employee or the Employee’s broker.


8.Acknowledgements. In accepting the grant of PRSUs, the Employee acknowledges,
understands and agrees that:




4



--------------------------------------------------------------------------------




a.the Company (and not the Employer) is granting the PRSU and will administer
the Plan from the United States, which may be outside the Employee’s country of
residence; the PRSU grant and the provisions of this Agreement will be governed
by, and subject to, the internal substantive laws, but not the choice of law
rules, of the State of California;


b.the benefits and rights provided under the Plan, if any, are wholly
discretionary and do not constitute regular or periodic payments;
 
c.the Employee is voluntarily participating in the Plan;


d.the PRSUs and the Shares subject to the PRSUs, and the income and value of the
same, are not intended to replace any pension rights or compensation;


e.the PRSUs and the Shares subject to the PRSUs, and the income and value of the
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, leave-related payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;


f.unless otherwise agreed with the Company, the PRSUs and the Shares subject to
the PRSUs, and the income and value of same, are not granted as consideration
for, or in connection with, services the Employee may provide as a director of a
Subsidiary of the Company;


g.no claim or entitlement to compensation or damages shall arise from forfeiture
of the PRSUs resulting from the termination of the Employee’s service as a
Service Provider (for any reason whatsoever; and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed);


h.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


i.the grant of PRSUs, and all decisions with respect to any future grant of
PRSUs under the Plan, is at the complete discretion of the Company;


j.the grant of the PRSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of Restricted Stock Units,
or benefits in lieu of Restricted Stock Units, even if Restricted Stock Units
have been granted in the past;


k.the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended, or terminated by the Company
at any time, to the extent permitted by the Plan;
l.the grant of PRSUs and the Employee’s participation in the Plan shall not
create a right to employment or other service or be interpreted as forming an
employment or service contract with the Company, the Employer or any Subsidiary
of the Company and shall not interfere with the ability of the Company, the
Employer or any Subsidiary of the Company, as applicable, to terminate the
Employee’s employment or other service relationship (if any) at any time;


m.unless otherwise provided in the Plan or by the Company in its discretion and
subject to the Change of Control provisions of paragraph 3, the PRSUs and the
benefits evidenced by this Agreement do not create any entitlement to have the
PRSUs or any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and


n.neither the Company, the Employer nor any Subsidiary of the Company shall be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States Dollar that may


5



--------------------------------------------------------------------------------




affect the value of the PRSUs or of any amounts due to the Employee pursuant to
the settlement of the PRSUs or the subsequent sale of any Shares acquired upon
settlement.


9.Data Privacy.  The Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Agreement and any other PRSU grant materials
by and among, as applicable, the Employer, the Company and its Subsidiaries for
the purpose of implementing, administering and managing the Employee’s
participation in the Plan.
The Employee understands that the Company and its Subsidiaries may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address, email address and telephone number, date of
birth, passport, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all PRSUs or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Employee’s favor (“Data”), for the
purpose of implementing, administering and managing the Plan.
The Employee understands that Data will be transferred to a third party stock
plan administrator/broker or such other stock plan provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Employee
understands that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Employee’s country. The
Employee understands that, if he or she resides outside the United States, he or
she may request a list with the names and addresses of any potential recipients
of Data by contacting the Employee’s local human resources representative.
The Employee authorizes the Company, any third party stock plan
administrator/broker and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the purpose of implementing, administering and
managing the Employee’s participation in the Plan. The Employee understands that
Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Employee understands that, if
he or she resides outside the United States, he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Employee’s local
human resources representative. Further, the Employee understands that he or she
is providing the consents herein on a purely voluntary basis. If the Employee
does not consent, or if the Employee later seeks to revoke his or her consent,
his or her employment status or service and career with the Employer will not be
affected; the only consequence of refusing or withdrawing the Employee’s consent
is that the Company would not be able to grant the Employee PRSUs or other
equity awards or administer or maintain such awards. Therefore, the Employee
understands that refusing or withdrawing his or her consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that he or she may contact his or her local human resources
representative.


10.No Advice Regarding Grant. The Company is not providing any tax, legal, or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan or the Employee’s acquisition or sale of
the underlying Shares.  The Employee should therefore consult with his or her
own personal tax, legal, and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan.


11.Language. The Employee has received the terms and conditions of this PRSU
Agreement and any other related communications, and the Employee consents to
having received these documents in English. If the Employee has received this
Agreement or any other communications related to the Plan translated into a
language other than English, and if the meaning of the translated version is
different than the English version, the English version will control.




6



--------------------------------------------------------------------------------




12.Electronic Delivery & Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Employee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Stock Plan
Administration at Coherent, Inc., 5100 Patrick Henry Drive, Santa Clara, CA
95054, U.S.A. or at such other address as the Company may hereafter designate in
writing.


14.Conditions for Issuance of Shares. The Shares deliverable upon vesting of the
PRSUs may be either previously authorized but unissued Shares or issued Shares
that have been reacquired by the Company. The Company shall not be required to
issue any Shares hereunder prior to fulfillment of all the following conditions:
(a) the admission of such Shares to listing on all stock exchanges on which the
class of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any law or under the rulings or regulations
of the United States Securities and Exchange Commission or any other
governmental regulatory body, whether in the United States or elsewhere, which
the Company shall, in its absolute discretion, deem necessary or advisable; (c)
the obtaining of any approval or other clearance from any governmental agency,
which the Company shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the PRSUs as the Company may establish from time to time for
legal or administrative reasons.


15.Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.


16.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


17.Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.


18.Modifications to the Agreement. This Agreement (including any appendices
attached hereto) constitutes the entire understanding of the parties on the
subjects covered. The Employee expressly warrants that he or she is not
executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Agreement
or the Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.


19.Governing Law and Venue. The PRSU grant and the provisions of this Agreement
will be governed by, and subject to, the internal substantive laws, but not the
choice of law rules, of the State of California.  For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.


20.Appendix. Notwithstanding any provisions in this Agreement, the PRSU grant
shall be subject to any country-specific terms and conditions set forth in the
Appendix for the Employee’s country.  Moreover, if the Employee relocates to one
of the countries included in the Appendix, the country-specific terms and
conditions for such country will apply to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons.  The Appendix constitutes part of this Agreement.


7



--------------------------------------------------------------------------------






21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Employee’s participation in the Plan, on the PRSUs,
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Employee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


22.Insider Trading Restrictions/Market Abuse Laws. By participating in the Plan,
the Employee agrees to comply with the Company’s policy on insider trading (to
the extent that it is applicable to the Employee). Further, the Employee
acknowledges that the Employee may be subject to insider trading restrictions
and/or market abuse laws, which may affect the Employee’s ability to acquire or
sell Shares or rights to Shares under the Plan during such times as the Employee
is considered to have “inside information” regarding the Company (as defined by
the laws in the Employee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restriction that may be
imposed under any applicable Company insider trading policy. The Employee
acknowledges that it is his or her responsibility to comply with any applicable
restrictions.


23.Foreign Asset/ Account Reporting Requirements. The Employee acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect his or her ability to acquire or hold the Shares acquired under the
Plan or cash received from participating in the Plan (including from any
dividends paid on the Shares) in a brokerage or bank account outside his or her
country. The Employee may be required to report such accounts, assets or
transactions to the tax or other authorities in his or her country. The Employee
also may be required to repatriate sale proceeds or other funds received as a
result of participating in the Plan to his or her country through a designated
bank or broker within a certain time from receipt. The Employee acknowledges
that it is his or her responsibility to be compliant with such regulations.


24.Waiver. The Employee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Employee or any other Participants.




8



--------------------------------------------------------------------------------






COHERENT, INC.
 2011 EQUITY INCENTIVE PLAN
APPENDIX


Certain capitalized terms used but not defined in this Appendix have the
meanings set forth in the Plan, the Notice of Grant and/or the Global
Performance Restricted Stock Unit Agreement.
TERMS AND CONDITIONS
This Appendix includes additional terms and conditions that govern the PRSUs
granted to the Employee under the Plan if the Employee works and/or resides in
one of the countries listed below. 
In accepting the grant of PRSUs, the Employee acknowledges, understands and
agrees that:
1.
If the Employee is employed by a Subsidiary, the PRSUs and the Shares subject to
the PRSUs, and the income and value of same, are not part of normal or expected
compensation for any purpose; and

2.
If the Employee is a citizen or resident of a country other than the one in
which the Employee is currently residing and/or working (or is considered as
such for local law purposes), or if the Employee transfers employment and/or
changes residency to a different country after the PRSUs are granted, the
Company will, in its discretion, determine the extent to which the terms and
conditions contained herein will be applicable to the Employee.

NOTIFICATIONS
This Appendix also includes information regarding certain other issues of which
the Employee should be aware with respect to the Employee’s participation in the
Plan. Such information is based on the securities, exchange control and other
laws in effect in the respective countries as of October 2016. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Employee not rely on the information contained in this
Appendix as the only source of information relating to the consequences of the
Employee’s participation in the Plan, because the information may be out-of-date
at the time the Employee vests in the PRSUs or sells any Shares acquired upon
such vesting.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Employee’s particular situation and, as a result, the
Company is not in a position to assure the Employee of any particular result.
Accordingly, the Employee should seek appropriate professional advice as to how
the relevant laws in the Employee’s country may apply to the Employee’s
individual situation.
If the Employee is a citizen or resident of a country other than the one in
which the Employee is currently residing and/or working, is considered a
resident of another country or transfers employment and/or changes residency to
another country after the PRSUs are granted, the information contained in this
Appendix may not be applicable to the Employee.
BELGIUM
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Belgian residents are required to
report any securities (i.e., Shares acquired under the Plan) or bank accounts
(including brokerage accounts) held outside of Belgium on their annual tax
returns. Belgian residents are also required to complete a separate report
providing the National Bank of Belgium with


9



--------------------------------------------------------------------------------




details regarding any such account, including the account number, the name of
the bank in which such account is held and the country in which such account is
located.
CANADA
TERMS AND CONDITIONS
Form of Settlement. Notwithstanding any discretion contained in Section 13 of
the Plan or anything to the contrary in the Agreement, the PRSUs are payable in
Shares only.
Termination of Employment. The following provisions replaces paragraph 4 of the
Global Performance Restricted Stock Unit Agreement:
Forfeiture upon Termination as a Service Provider. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Employee terminates
service as a Service Provider for any or no reason prior to vesting, the
unvested PRSUs awarded by this Agreement will thereupon be forfeited at no cost
to the Company, subject to accelerated vesting as set forth in the Company’s
Change of Control Severance Plan (but only for participants in such plan), as
amended from time to time. For purposes of the PRSUs, unless otherwise provided
in the Agreement or the Company's Change of Control Severance Plan (but only for
participants in such plan), the Service Provider’s service will be considered
terminated as the last day on which the Service Provider is actively employed by
or providing services to the Company or a Subsidiary of the Company, and shall
not include or be extended by any period following such day during which the
Employee is in receipt of or eligible to receive any notice of termination, pay
in lieu of notice of termination, severance pay or any other payments or
damages, whether arising under statute, contract or at common law; the Company
shall have the exclusive discretion to determine when the Service Provider is no
longer providing services for purposes of the PRSUs (including whether the
Service Provider may still be considered to be providing services while on a
leave of absence).
The following provisions apply for residents of Quebec:
English Language Provision.  The parties acknowledge that it is their express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention
[“Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy.  The following provisions supplement paragraph 9 of the Global
Performance Restricted Stock Unit Agreement:
The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Employee further authorizes the Employer, the Company (or any of its
Subsidiaries) and the Administrator to disclose and discuss the Plan with their
advisors.  The Employee further authorizes the Employer, the Company and any
Subsidiary of the Company to record such information and to keep such
information in his or her employee file.
NOTIFICATIONS
Securities Law Information. The Employee will not be permitted to sell or
otherwise dispose of the Shares acquired upon vesting of the PRSUs within
Canada. The Employee will only be permitted to sell or dispose of any Shares
acquired under the Plan if such sale or disposal takes place outside of Canada
on the facilities on which such Shares are traded (i.e., on the NASDAQ stock
market).


10



--------------------------------------------------------------------------------




Foreign Asset/Account Reporting Information. The Employee is required to report
any foreign property that he or she may hold outside Canada (including Shares
acquired under the Plan) annually on Form T1135 (Foreign Income Verification
Statement) if the total value of such foreign property exceeds C$100,000 at any
time during the year. Foreign property includes Shares and rights to receive
Shares (e.g., PRSUs). Thus, PRSUs must be reported (generally at nil cost) if
the C$100,000 cost threshold is exceeded because of other foreign specified
property. When the Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the Shares. The ACB would ordinarily equal the Fair Market
Value of the Shares at the time of acquisition, but if other Shares are also
owned, this ACB may have to be averaged with the ACB of the other Shares. The
form T1135 must be filed with the Employee’s annual tax return by April 30 of
the following year for every year during which his or her foreign property
exceeds C$100,000.
CHINA
TERMS AND CONDITIONS
Form of Settlement. The operation of employee share plans in China may be
subject to Article 18 of the implementing Rules of the Measures for
Administration of Foreign Exchange of Individuals or other rules issued by the
State Administration of Foreign Exchange ("Exchange Control Laws"). The Employee
understands and agrees that, if he or she is subject to such Exchange Control
Laws (as determined by the Company in its sole discretion), he or she will not
receive any Shares upon the vesting of the PRSUs, notwithstanding anything to
the contrary in this Agreement or the Plan. Instead, the Employee (or any
transferee permitted under the Plan) will receive through local payroll an
amount of cash equal to the Fair Market Value of the number of PRSUs that vest
on the applicable vesting date.
FINLAND
There are no country-specific provisions.
FRANCE
TERMS AND CONDITIONS
Consent to Receive Information in English.  By accepting the PRSUs, the Employee
confirms having read and understood this Appendix, the Agreement and the Plan,
including all terms and conditions included therein, which were provided in the
English language.  The Employee accepts the terms of those documents
accordingly.
En acceptant les PRSUs, le Employee confirme avoir lu et compris cette Appendix,
le Contrat et le Plan, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Employee accepte les dispositions de ces
documents en connaissance de cause.
NOTIFICATIONS
Exchange Control Information.  The Employee must declare to the customs
authorities the cash and securities they import or export without the use of a
financial institution when the value of such cash or securities exceeds €10,000.
Further, if the Employee holds securities (including Shares acquired under the
Plan) or maintains a bank account outside of France, he or she is required to
report such securities or account to the French tax authorities when filing his
or her annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Employee
receives a payment in excess of this amount, the Employee must report the
payment to Bundesbank


11



--------------------------------------------------------------------------------




electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).
ITALY
TERMS AND CONDITIONS
Data Privacy.  The following provisions supplement paragraph 9 of the Global
Performance Restricted Stock Unit Agreement:
The Employee understands that the Employer, the Company and any of its
Subsidiaries may hold certain personal information about the Employee,
including, but not limited to, the Employee’s name, home address, email address,
and telephone number, date of birth, passport, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any Shares or directorships that the Employee holds in the Company,
details of all PRSUs or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.
The Employee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Employee’s refusal to provide Data
would make it impossible for the Company to perform its contractual obligations
and may affect the Employee’s ability to participate in the Plan. The Controller
of personal data processing is Coherent, Inc., 5100 Patrick Henry Drive, Santa
Clara, California 95054, USA, and, pursuant to D.lgs 196/2003, Coherent Italia,
with its registered offices at Via Borgese, 14, 20154 Milano, Italy.
The Employee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Employee further understands that
the Company and its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Employee’s participation in the Plan, and that the Company and/or its
Subsidiaries may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer to a broker or another third party with whom
the Employee may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer Data in electronic or
other form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan. The Employee understands that these
recipients may be located in the European Economic Area, or elsewhere, such as
the United States. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, the Employee understands that the Company will delete the Employee’s
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.
The Employee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of the Employee’s
Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to applicable laws and regulations, does not require the
Employee’s consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan. The Employee understand that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right to, including but not
limited to, access, delete, update, ask for rectification of Data and cease, for
legitimate reason, any processing of Data. Furthermore, the Employee is aware
that Data will not be used for direct marketing purposes. In addition, Data
provided may be reviewed and questions or complaints can be addressed by
contacting the Employee’s local human resources department.
Plan Document Acknowledgment.  In accepting the grant of the PRSUs, the Employee
acknowledges that he or she has received a copy of the Plan and the Agreement,
has reviewed the Plan and the Agreement, including this Appendix, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Appendix.


12



--------------------------------------------------------------------------------




The Employee acknowledges that he or she has read and specifically and expressly
approves the following paragraphs of the Global Performance Restricted Stock
Unit Agreement: paragraph 4 on Forfeiture upon Termination as an Employee;
paragraph 6 on Responsibility for Taxes; paragraph 8 on Acknowledgements;
paragraph 11 on Language; paragraph 19 on Governing Law and Venue; and the Data
Privacy paragraph included in this Appendix.
NOTIFICATIONS
Foreign Asset/Account Reporting Information.  Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.
Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax to the extent it
exceeds €6,000. The taxable amount will be the fair market value of the
financial assets (e.g., Shares acquired under the Plan) assessed at the end of
the calendar year.
JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside of Japan as of December 31, including
Shares acquired under the Plan, to the extent such assets have a total net value
exceeding ¥50,000,000. Such report will be due by March 15 each year.
KOREA
NOTIFICATIONS
Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of Shares or receipt of cash dividends in a single transaction are
required to repatriate the proceeds to Korea within three years from the date of
the sale/receipt.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the value of such accounts exceeds KRW 1 billion (or an equivalent
amount in foreign currency).
MALAYSIA


13



--------------------------------------------------------------------------------




TERMS AND CONDITIONS
Data Privacy. The following provisions supplement paragraph 9 of the Global
Performance Restricted Stock Unit Agreement:
The Employee hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in the Agreement and any other Plan grant materials
by and among, as applicable, the Company, the Employer and any other Subsidiary
of the Company or any third parties authorized by the same in assisting in the
implementation, administration and management of the Employee’s participation in
the Plan. 
The Employee may have previously provided the Company and the Employer with, and
the Company and the Employer may hold, certain personal information about the
Employee, including, but not limited to, the Employee’s name, home address,
email address and telephone number, date of birth, passport, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, the fact and conditions of
the Employee’s participation in the Plan, details of all options or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Employee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Employee also authorizes any transfer of Data, as may be required, to such
stock plan service provider as may be designated by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan and/or with whom any Shares acquired upon vesting of the
RSUs are deposited (the “Designated Broker”).  The Employee acknowledges that
these recipients may be located in the Employee’s country or elsewhere, and that
the recipient’s country (e.g., the United States) may have different data
privacy laws and protections to the Employee’s country, which may not give the
same level of protection to Data.  The Employee understands that the Employee
may request a list with the names and addresses of any potential recipients of
Data by contacting his or her local human resources representative. The Employee
authorizes the Company, the Designated Broker and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Employee’s participation in the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
purpose of implementing, administering and managing the Employee’s participation
in the Plan. The Employee understands that Data will be held only as long as is
necessary to implement, administer and manage the Employee’s participation in
the Plan. The Employee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing the Employee’s local human
resources representative, whose contact details are PengPeng.Tan@coherent.com.
 Further, The Employee understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Employee does not consent, or if the
Employee later seeks to revoke his or her consent, the Employee’s employment
status or service and career with the Employer will not be affected; the only
consequence of refusing or withdrawing consent is that the Company would not be
able to grant future RSUs or other equity awards to the Employee or administer
or maintain such awards.  Therefore, the Employee understands that refusing or
withdrawing his or her consent may affect the Employee’s ability to participate
in the Plan. For more information on the consequences of the Employee’s refusal
to consent or withdrawal of consent, the Employee understand that he or she may
contact the Employee’s local human resources representative.
Pekerja dengan ini secara eksplisit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi Pekerja seperti yang dinyatakan dalam Perjanjian  dan
apa-apa bahan geran Pelan oleh dan di antara Majikan, Syarikat dan mana-mana
syarikat induk atau, anak syarikat kepada Syarikat atau mana-mana pihak ketiga
yang diberi kuasa oleh yang sama untuk membantu dalam pelaksanaan, pentadbiran
dan pengurusan penyertaan Pekerja dalam Pelan.
Sebelum ini, Pekerja mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Pekerja, termasuk, tetapi tidak terhad kepada, nama Pekerja, alamat rumah,
alamat emel dan nombor telefon, tarikh lahir, pasport, nombor insurans sosial
atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam
Saham Biasa atau jawatan pengarah yang dipegang dalam Syarikat, fakta dan
syarat-syarat penyertaan Pekerja dalam Pelan, butir-butir semua opsyen atau
apa-apa hak lain untuk Saham  Biasa yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedah Pekerja  (“Data”), untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan.
Pekerja juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham yang lain sebagaimana
yang ditetapkan oleh Syarikat pada masa depan, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
didepositkan dengan syer-syer yang diperolehi melalui peletakkan hak unit-unit
saham terbatas (RSUs) (“Broker yang Ditetapkan”). Pekerja mengakui bahawa
penerima-penerima ini mungkin berada di negara Pekerja atau di tempat lain, dan
bahawa negara penerima (contohnya, Amerika Syarikat) mungkin mempunyai
undang-undang privasi data dan perlindungan yang berbeza daripada negara
Pekerja, yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada
Data. Pekerja faham bahawa Pekerja boleh meminta senarai nama dan alamat
mana-mana penerima Data dengan menghubungi wakil sumber manusia tempatannya.
Pekerja memberi kuasa kepada Syarikat, Broker yang Ditetapkan dan mana-mana
penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada masa
depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Pekerja dalam
Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data,
dalam bentuk elektronik atau lain-lain, dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Pekerja dalam Pelan. Pekerja faham bahawa
Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Pekerja dalam Pelan. Pekerja faham bahawa
dia boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia tempatan
Pekerja, di mana butir-butir hubungannya adalah
PengPeng.Tan@coherent.com. Selanjutnya, Pekerja memahami bahawa dia memberikan
persetujuan di sini secara sukarela. Jika Pekerja tidak bersetuju, atau jika
Pekerja kemudian membatalkan persetujuannya, status pekerjaan atau perkhidmatan
dan kerjaya Pekerja dengan Majikan tidak akan terjejas; satunya akibat jika
tidak bersetuju atau menarik balik persetujuan adalah bahawa Syarikat tidak akan
dapat memberikan unit-unit saham terbatas pada masa depan atau anugerah ekuiti
lain kepada Pekerja atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu,
Pekerja faham bahawa keengganan atau penarikan balik persetujuannya boleh
menjejaskan keupayaan Pekerja untuk mengambil bahagian dalam Pelan. Untuk
maklumat lanjut mengenai akibat keengganan Pekerja untuk memberikan keizinan
atau penarikan balik keizinan, Pekerja  fahami  bahawa dia boleh menghubungi
wakil sumber manusia tempatannya.





14



--------------------------------------------------------------------------------




NOTIFICATIONS
Director Notification Obligation. If the Employee is a director of a Malaysian
Subsidiary, the Employee is subject to certain notification requirements under
the Malaysian Companies Act 1965. Among these requirements is an obligation to
notify the Malaysian Subsidiary in writing when the Employee receives or
disposes of an interest (e.g., PRSUs or Shares) in the Company or any related
company. This notification must be made within 14 days of receiving or disposing
of any interest in the Company or any related company.
NETHERLANDS
NOTIFICATIONS
cohrex102image.jpg [cohrex102image.jpg]
SINGAPORE
TERMS AND CONDITIONS
Sale of Shares. The Shares subject to the PRSUs may not be offered for sale in
Singapore within six months of the date of grant, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”).
NOTIFICATIONS
Securities Law Information.  The grant of the PRSUs is being made pursuant to
the “Qualifying Person” exemption” under section 273(1)(f) of the SFA and is not
made to the Employee with a view to the Shares being subsequently offered for
sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.
CEO/Director Notification Obligation.  If the Employee is the chief executive
officer (“CEO”) or a director, associate director or a shadow director of the
Company’s subsidiary in Singapore, the Employee is subject to certain
notification requirements under the Singapore Companies Act. The Employee must
notify the Singapore subsidiary in writing within two business days of any of
the following events: (i) the Employee receiving or disposing of an interest
(e.g., PRSUs or Shares) in the Company or any subsidiary of the Company, (ii)
any change in a previously-disclosed interest (e.g., the sale of Shares), or
(iii) becoming the CEO or a director, associate director or a shadow director if
the Employee holds such an interest at that time.
SPAIN
TERMS AND CONDITIONS
Termination and Nature of Grant. The following provisions supplement paragraphs
4 and 8 of the Global Performance Restricted Stock Unit Agreement:
In accepting the grant of PRSUs, the Employee consents to participation in the
Plan and acknowledges that the Employee has received a copy of the Plan.
The Employee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant PRSUs under the Plan to individuals who may be
Employees of the Company or of a Subsidiary of the Company. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not bind the Company or a Subsidiary of the Company other
than as expressly set forth in the Agreement. Consequently, the


15



--------------------------------------------------------------------------------




Employee understands that the PRSUs are granted on the assumption and condition
that the PRSUs and any Shares issued upon the vesting of the PRSUs are not part
of any employment or service contract (either with the Company or with a
Subsidiary of the Company) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever.
Further, the Employee understands and agrees that, unless otherwise provided in
the Plan, the Agreement or the Change of Control Severance Plan (but only for
participants in such plan), the PRSUs will be cancelled without entitlement to
any Shares underlying the PRSUs if the Service Provider’s employment or service
is terminated for any reason, including, but not limited to: resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause (i.e., subject to a
“despido improcedente”), material modifications of the terms of employment under
Article 41 of the Worker’s Statute, relocation under Article 40 of the Worker’s
Statute, Article 50 of the Worker’s Statute, or under Article 10.3 of Royal
Decree 1382/1985. The Company, in its sole discretion, shall determine the date
when the Service Provider’s employment or service has terminated for the purpose
of the PRSUs.
In addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referred to above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the PRSUs shall be null and void.
NOTIFICATIONS
Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the PRSUs. Neither the Plan nor the Agreement
(which include this Appendix) has been nor will be registered with the Comisión
Nacional del Mercado de Valores, and does not constitute a public offering
prospectus
Exchange Control Information.  Spanish taxpayers must declare the acquisition,
ownership and disposition of Shares in a foreign company (including Shares
acquired under the Plan) to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”), which is a department of the Ministry of Economy and
Competitiveness.  Generally, the declaration must be filed in January for Shares
owned as of December 31 of the prior year and/or Shares acquired or disposed of
during the prior year; however, if the value of Shares acquired or disposed of,
or the amount of the sale proceeds, exceeds €1,502,530, the declaration must be
filed within one month of the acquisition or disposition, as applicable.
In addition, the Employee may be required to electronically declare to the Bank
of Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the value of such accounts and instruments
and the amount of the transactions during the relevant year as of December 31 of
the relevant year.
Foreign Asset/Account Reporting Information. To the extent that the Employee
holds rights or assets (e.g., cash or Shares held in a bank or brokerage
account) outside of Spain with a value in excess of €50,000 per type of right or
asset as of December 31 of each year (or at any time during the year in which
the Employee sells or disposes of such right or asset), the Employee is required
to report information on such rights and assets on his or her tax return for
such year. After such rights or assets are initially reported, the reporting
obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000.
SWEDEN
There are no country-specific provisions.


16



--------------------------------------------------------------------------------




SWITZERLAND
NOTIFICATIONS
Securities Law Information. The grant of the PRSUs under the Plan is not
intended to be publicly offered in or from Switzerland. Because the offering of
the PRSUs under the Plan is considered a private offering in Switzerland, it is
not subject to registration in Switzerland. Neither the Agreement nor any other
materials relating to the grant of PRSUs under the Plan constitute a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither the Agreement nor any other materials relating to the
grant of the PRSUs under the Plan may be publicly distributed nor otherwise made
available in Switzerland. Further, neither the Agreement nor any other offering
or marketing material relating to the Plan has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (“FINMA”).
TAIWAN
NOTIFICATIONS
Securities Law Information. The grant of PRSUs and any Shares acquired under
these PRSUs are available only for Employees of the Company and its
Subsidiaries. The offer of participation in the Plan is not a public offer of
securities by a Taiwanese company.
Exchange Control Information. The Employee may acquire and remit foreign
currency (including proceeds from the sale of Shares) up to US$5,000,000 per
year without justification. If the transaction amount is TWD500,000 or more in a
single transaction, the Employee must submit a Foreign Exchange Transaction Form
and provide supporting documentation to the satisfaction of the remitting bank.
If the transaction amount is US$500,000 or more in a single transaction, the
Employee must also provide supporting documentation to the satisfaction of the
remitting bank.
UNITED KINGDOM
TERMS AND CONDITIONS
Form of Settlement. Notwithstanding any discretion contained in Section 13 of
the Plan or anything to the contrary in the Agreement, the PRSUs are payable in
Shares only. This provision is without prejudice to the application of paragraph
6 of the Global Performance Restricted Stock Unit Agreement.
Withholding Taxes.  The following provisions supplement paragraph 6 of the
Global Performance Restricted Stock Unit Agreement:
If payment or withholding of income tax due is not made within 90 days of the
end of the U.K. tax year (April 6 - April 5) in which the event giving rise to
such income tax occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of uncollected income tax will constitute a loan owed by the Employee to
the Employer, effective on the Due Date. The Employee agrees that the loan will
bear interest at the then-current Official Rate of Her Majesty’s Revenue and
Customs (“HMRC”), it will be immediately due and repayable and the Company
and/or the Employer may recover it at any time thereafter by any of the means
referred to in paragraph 6.
Notwithstanding the foregoing, if the Employee is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the Employee will not be eligible for such a loan to cover the income tax
described above. In the event that the Employee is a director or executive
officer and the Employee’s income tax is not collected from or paid by the
Employee by the Due Date, such uncollected amounts may constitute a benefit to
the Employee on which additional income tax and National Insurance contributions
(“NICs”) may be payable. The Employee will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or the Employer (as
appropriate) for the value


17



--------------------------------------------------------------------------------




of employee NICs due on this additional benefit which the Company and/or the
Employer may recover from the Employee by any of the means referred to in
paragraph 6.


18

